NOTE: This disposition is nonprecedential.

  United States Court of Appeals
      for the Federal Circuit
              __________________________

                DENNIS E. WILSON,
                 Claimant-Appellant,

                           v.
 ERIC K. SHINSEKI, SECRETARY OF VETERANS
                  AFFAIRS,
              Respondent-Appelle.
              __________________________

                      2010-7148
              __________________________

   Appeal from the United States Court of Appeals for
Veterans Claims in Case No. 09-681, Judge Alan G.
Lance, Sr.
            ____________________________

                 Decided: May 9, 2011
             ____________________________

   SEAN A. RAVIN, of Washington, DC, for the claimant-
appellant.

    JAMES R. SWEET, Trial Attorney, Commercial Litiga-
tion Branch, Civil Division, United States Department of
Justice, of Washington, DC, for respondent-appellee.
With him on the brief were TONY WEST, Assistant Attor-
WILSON   v. DVA                                          2


ney General, JEANNIE E. DAVIDSON, Director, MARTIN F.
HOCKEY, JR., Assistant Director.       Of counsel was
COURTNEY S. MCNAMARA, Trial Attorney. Of counsel on
the brief were DAVID J. BARRANS, Deputy Assistant Gen-
eral Counsel, and CHRISTA A. SHRIBER, Staff Attorney,
United States Department of Veterans Affairs, of Wash-
ington, DC.
               __________________________

Before LOURIE, GAJARSA, and O’MALLEY, Circuit Judges.
PER CURIAM.

    Dennis E. Wilson appeals from the decision of the
United States Court of Appeals for Veterans Claims (“the
Veterans Court”), affirming the denial of his claim for
entitlement to service connection for Meniere’s disease.
Wilson v. Shinseki, No. 09-0681, 2010 WL 2640590 (Vet.
App. June 10, 2010). Because Wilson fails to raise an
issue within this court’s jurisdiction, we dismiss.

                      BACKGROUND

    Wilson served on active duty from June 1967 to July
1980. In July 1981, Wilson filed an application seeking
compensation for dizziness. In March 1983, the Depart-
ment of Veterans Affairs (“VA”) Regional Office (“RO”)
denied his claim. That decision was not appealed and
became final.

    In 2005, Wilson was diagnosed with Meniere’s dis-
ease, the symptoms of which are hearing loss, tinnitus,
and vertigo. Id. at *1 n.1. Wilson then filed to reopen his
benefits claim with respect to Meniere’s disease secondary
to service-connected bilateral hearing loss and tinnitus. A
VA medical examiner, Dr. James Yun, examined Wilson
and concluded that, due to the twenty-five-year delay in
3                                             WILSON   v. DVA


diagnosis and the many diverse etiologies of Meniere’s, he
could not relate the disease to Wilson’s military service
without “resorting to mere speculation.” J.A. 125. Ac-
cordingly, in a June 2006 rating decision, the RO denied
compensation for Meniere’s disease. Wilson appealed to
the Board of Veterans’ Appeals (“the Board”). With his
appeal, Wilson submitted two letters from a private
physician, Dr. Linda P. Johnson, stating that in her
opinion “Mr. Wilson’s Menieres Disease is a result of
acoustic trauma during military service.” J.A. 71. The
Board remanded for additional factual development.

    On remand, Wilson submitted a letter from a second
private physician, Dr. Genola Childs. J.A. 35. In that
letter, Dr. Childs opined that Wilson’s diagnosis of
Meniere’s disease more likely than not resulted from
exposure to acoustic trauma during his service. In sup-
port of her opinion, Dr. Childs cited a 1998 study by
Ylikoski, which reported on eighteen patients exposed to
explosive noise in the military who developed Meniere’s
disease nine to twenty-nine years later. In contrast, a
second VA medical examiner, Dr. Kathryn French, con-
cluded that there was no medical nexus between Wilson’s
service and his diagnosis. In her medical evaluation, Dr.
French stated that she was unable to view the entire 1988
Ylikoski study cited by Dr. Childs, but found the ab-
stract’s conclusions to be insufficient to establish service
connection in light of other evidence of record, including
other studies that contradicted the abstract’s conclusions.
The Board weighed the competing medical evidence and
concluded that Wilson had failed to establish entitlement
to benefits for Meniere’s disease. Wilson appealed to the
Veterans Court.

   The Veterans Court affirmed the Board’s decision to
deny service connection for Meniere’s disease. Wilson,
WILSON   v. DVA                                            4


2010 WL 2640590, at *1. Specifically, the court rejected
Wilson’s claim that the Board had erred in assigning Dr.
French’s medical opinion probative weight despite the fact
that Dr. French had failed to take into account the entire
1988 Ylikoski study. Id. at *3. The court determined that
Dr. French had addressed the study, had explicitly noted
her disagreement with its conclusions, had provided a
rationale, and had cited a supportive study to explain her
opinion. Id. Wilson timely appealed to this court.

                        DISCUSSION

    This court’s jurisdiction to review decisions of the
Veterans Court is limited by statute. 38 U.S.C. § 7292.
We “have exclusive jurisdiction to review and decide any
challenge to the validity of any statute or regulation or
any interpretation thereof [by the Veterans Court] . . . ,
and to interpret constitutional and statutory provisions,
to the extent presented and necessary to a decision.” Id.
§ 7292(c). We may not, however, absent a constitutional
challenge, “review (A) a challenge to a factual determina-
tion, or (B) a challenge to a law or regulation as applied to
the facts of a particular case.” Id. § 7292(d)(2).

    Wilson’s appeal does not present an issue within this
court’s jurisdiction. Wilson argues that the Veterans
Court erred in not holding that the Board committed
prejudicial error in assigning probative weight to Dr.
French’s medical opinion when the opinion was based on
an incomplete review of the favorable medical evidence.
But “[t]he evaluation and weighing of evidence and the
drawing of appropriate inferences from it are factual
determinations committed to the discretion of the fact-
finder. We lack jurisdiction to review these determina-
tions.” Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir.
2010).
5                                             WILSON   v. DVA


    Wilson attempts to frame his argument not as a fac-
tual challenge to the weight the Board assigned to Dr.
French’s medical opinion, but rather as a legal dispute.
He does so by citing 38 U.S.C. § 5103A(d) and C.F.R.
§ 3.159(c)(4) and by arguing that the only relevant fact,
that Dr. French did not read the entire 1988 Ylikoski
study, is undisputed. We are not convinced. However one
twists the argument, the substance of Wilson’s challenge
is a factual one: the probative weight the Board gave to
Dr. French’s medical opinion.

    First, both § 5103A(d) and § 3.159(c)(4) recite the VA’s
duty to assist claimants to obtain a medical examination
when necessary to make a decision on a claim. Not only
are § 5103A(d) and § 3.159(c)(4) silent with respect to how
the content of the necessary medical examination must be
evaluated by the Board, but Wilson does not argue that
the Board in any way misinterpreted the VA’s duty to
assist. In fact, Wilson conceded before the Veterans Court
that Dr. French’s opinion was “adequate for 5103A pur-
poses.” J.A. 286. Second, it is irrelevant that Dr. French
admits reading only the abstract of the 1988 Ylikoski
study. The existence of undisputed facts does not trans-
form the weight the Board gives those facts into a legal
issue.

    Finally, Fagan v. Shinseki, cited by Wilson, is not to
the contrary. 573 F.3d 1282 (Fed. Cir. 2009). In Fagan,
we concluded that the claimant had challenged the Veter-
ans Court’s interpretation of the benefit-of-the-doubt rule,
38 U.S.C. § 5107(b). Id. at 1285-86. Wilson, in contrast,
does not claim that the Veterans Court misinterpreted 38
U.S.C. § 5103A(d), C.F.R. § 3.159(c)(4), or any other
statute or regulation. Rather, he claims only that the
WILSON   v. DVA                                           6


Veterans Court erred in its factual determination of the
probative weight to give a medical opinion. 1

    We have considered Wilson’s other arguments and
find them unpersuasive. Because Wilson’s appeal fails to
raise an issue within this court’s jurisdiction, we dismiss.

                      DISMISSED

                          COSTS

   No costs.




   1    This case is also unlike the cases Wilson cites in
which an examiner based an opinion on an inaccurate
factual premise or simply did not review the veteran’s
files before rendering an opinion. See, e.g., Bielby v.
Brown, 7 Vet. App. 260, 268 (1994) (giving no evidentiary
value to a preliminary opinion that was rendered without
reviewing a claimant’s file at all); Reonal v. Brown, 5 Vet.
App. 458, 460-61 (1993) (finding that an opinion based on
incorrect facts does not constitute “material” evidence for
purposes of reopening a claim).